       Case 1:19-cr-00460-KMW
       Case 1:19-cr-00460-KMW Document
                              Document 56
                                       57 Filed
                                          Filed 07/15/20
                                                07/16/20 Page
                                                         Page 11 of
                                                                 of 11




                COFFEY                 BURLINGTON
                                           ATTORNEYS AT LAW

                                                                            KENDALL COFFEY
                                  July 15, 2020                      kcoffey@coffeyburlington.com
Via CMIECF                                                               ayshore Drive, Penthouse
                                        USDCSDNY                             Miami, Florida 33133
The Honorable Kimba M. Wood             DOCUMENT            T.3         ·858·2900 F.305·858·5261
                                                                        · www.coffeyburlington.com
United States District Judge            ELECTRO NI CALLY FILED
Southern District of New York           DOC#:._ _ _ _ _ _ __
500 Pearl Street                        DATE FILED:   ±/ l r,, ,/ ~ 0
New York, NY 10007-1312

RE:   United States v. Kozel, Case No. 19-cr-460-KMW
      Motion for Modification of Bond                     MEMO ENDORSED
Dear Judge Wood:

       The purpose of this letter is to obtain modification of bond for Defendant
Todd Kozel. Specifically, the defense requests that Mr. Kozel be allowed to travel]
to a home owned by his father outside Harrison, Idaho. His travel arrangements for              b(4 1\tJ
the trip to his father's home include a flight to Spokane, Washington, and the                        (,,,VA-.;J
remainder of the trip by car. His return date is September 15, 2020.                              \

      Mr. Kozel' s Pretrial Services Officer, Madalyn Toledo, and Assistant United
States Attorneys Louis Pellegrino and Olga Zverovich have no objection to this
request.

      We ask that you endorse this letter confirming modification.

                                      Respectfully submitted,

                                     ls/Kendall B. Coffey

                                      Kendall B. Coffey
                                      Counsel for Todd Kozel
cc:   Louis Pellegrino, AUSA
      Olga Zverovich, AUSA
      Madalyn Toledo, U.S. Pretrial Services
                                                  SO ORDERED: . N.Y., N.Y.           -, (   Iv{ -io

                                                      KIMBA M. WOOD
                                                            U.S.D.J.
